NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILLIAM ALFREDO URQUILLA-PINO,                  No.    15-71786

                Petitioner,                     Agency No. A205-847-670

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      William Alfredo Urquilla-Pino, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019). We deny the petition for review.

      Substantial evidence supports the finding that Urquilla-Pino failed to

establish he would be persecuted on account of a protected ground, where the

evidence in the record does not show that membership in his proposed social

groups motivated or would motivate the gang activity Urquilla-Pino fears. See

Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (“[A petitioner] must

establish that any persecution was or will be on account of his membership in such

group.”) In addition, an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

Thus, Urquilla-Pino’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief, where

Urquilla-Pino failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (“generalized

evidence of violence and crime” insufficient for CAT relief). Urquilla-Pino’s

contention that the BIA failed to give his claim thorough consideration is

unsupported. See Cole v. Holder, 659 F.3d 762, 771-72 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.


                                          2                                    15-71786